Title: To James Madison from Josiah Blakeley, 20 May 1804 (Abstract)
From: Blakeley, Josiah
To: Madison, James


20 May 1804, Santiago de Cuba. “On the 9th. April last died in this city, Alexander Frazier, who called himself of Baltr. But, I believe ’tis certain he was not a native american, if a citizen. I had several times seen Sd. Frazier, but Knew very little of him. Some say he was born in germany, others in Holland, by his Speech I took him for a scotch man. But, as I understood he called himself of Baltr., I thought it my duty to attend to the business he left here, as the law directs. I am informed he had commanded an american vessel. This is the first death which has ever taken place since my residence here, in which circumstances rendered it necessary for me to act officially. Should Mr. Frazier not have been a citizen of the U, S., this will be troubling you without cause. He came to this from Baltr., in the american Brig Two Brothers of Baltimore, Henry Shock Master, but did not appear to belong to the vessel, only as a passanger.
“By a bill of lading I found among Mr. Fraziers papers, it appeared he had Shipped on board Sd. Brig Two Brothers, at Baltr., property to the amt. of more than one thousand Dollrs.; but I could find no invoice of Sd. Shipment. As the Brig two Brothers had never been entered at this port, or her cargo, or any permissn. been given for loading any part of her cargo, I could get no information on the subject, but such as I could gain from Capt Shock, & Mr. Prudent Casamajor a Mercht. in this place. Enclosed is the Statement they produced to me. The great dificiency wholly unaccounted for, caused me for some days, to refuse setling the acct. with Capt Shock.
“About the time Mr. Frazier was taken sick Capt Shock went from this to Jamaica, from which he had not returned at the time of Mr. Fraziers death. I saw him decently buried, & was then told that Mr. Frazier had property in the hands of Capt Shock to the amount of more than $1000. I paid the demands against him as pr. acct. On Capt Shocks return he produced a demand as pr. Statement, & being possessed of Mr. Fs. property, refused to give it up. The above is the cause of my being a crediter. The enclosed Statement is all the information I could obtain, or can afford on this unfortunate Subject.”
Adds in a postscript: “I shall soon forward to a correspondent of mine, my acct. against the U, S,. Not a single american has ever yet been discharged from an american vessel by me. Illegally as Mr. Frazier had situated his property, it was impossible for me to make a legal demand of it.”
